 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE CASTILLO, individually, on                  No. 1:19-cv-01013-DAD-JLT
     behalf of himself and others similarly
12   situated,
13                      Plaintiff,                     ORDER RELATING AND REASSIGNING
                                                       CASE
14           v.
15   TRINITY SERVICES GROUP, INC.; and
     DOES 1–20, inclusive,
16
                        Defendants.
17

18

19           On July 25, 2019, defendant Trinity Services Group, Inc. filed a notice of related case,

20   advising the court that this action is related to Parra v. Trinity Services Group, Inc., No. 1:19-cv-

21   00447-DAD-EPG, which is assigned to the undersigned and Magistrate Judge Erica P. Grosjean.

22   (Doc. No. 10.)

23           The court’s review of the record in these cases reveals they are related within the meaning

24   of Local Rule 123, as they involve the similar parties, related questions of law and fact, and

25   would likely entail substantial duplication of labor if heard by different judges. Accordingly,

26   assignment of the actions to the undersigned and to Magistrate Judge Erica P. Grosjean will

27   promote efficiency and economy for the court and parties.

28   /////
                                                       1
 1          An order relating cases under this court’s Local Rule 123 merely assigns them to the same

 2   district judge and magistrate judge, and does not consolidate the cases. The local rules of this

 3   district authorize the judge with the lowest numbered case to order the reassignment of any higher

 4   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

 5   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that the

 6   instant action be reassigned from Magistrate Judge Jennifer L. Thurston to Magistrate Judge Erica

 7   P. Grosjean.

 8          Accordingly, documents filed in the above-referenced action shall now bear the following

 9   new case number: 1:19-cv-01013-DAD-EPG.

10   IT IS SO ORDERED.
11
        Dated:      July 29, 2019
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
